Citation Nr: 0503662	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  01-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen veteran's claim of entitlement to service connection 
for a back condition.

2.  Whether new and material evidence has been received to 
reopen veteran's claim of entitlement to service connection 
for a left shoulder condition.

3.  Whether new and material evidence has been received to 
reopen veteran's claim of entitlement to service connection 
for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for back 
condition, right shoulder condition, left shoulder condition 
and PTSD.  A Notice of Disagreement was received in August 
2000.  A Statement of the Case was issued in December 2000.  
A timely appeal was received in January 2001.  Supplemental 
Statements of the Case were issued in July 2003, January 2004 
and March 2004.  A hearing was held before the undersigned 
Board member in November 2004 at which the veteran testified.

The issues on appeal for service connection for a back 
condition, left shoulder condition and PTSD have been 
recharacterized as shown above because there were prior final 
decisions on these claims.  The Board has a legal duty to 
consider the requirement of whether new and material evidence 
has been submitted regardless of whether the RO failed to do 
so, as they did in this case.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995).
 
The Board notes that at the November 2004 Board hearing, the 
issue of service connection for PTSD was rephrased as service 
connection for a psychiatric disability to include PTSD.  
Despite this characterization, the only psychiatric claim 
decided by the RO and certified to the Board is service 
connection for PTSD.  At the hearing before the Board, 
however, the veteran testified regarding his claimed 
psychiatric disabilities.  Because the issue of service 
connection for psychiatric disabilities other than PTSD is 
not properly before it, the Board refers this issue to the RO 
for appropriate action.  The Board notes that the standard of 
review of the veteran's claim is whether he has submitted new 
and material evidence to open the previous claim for service 
connection for psychiatric disabilities other than PTSD 
because he previously filed a claim for service connection 
for psychiatric disabilities that was denied in September 
1989.

For the reasons set forth below, the veteran's claim for 
service connection for a left shoulder condition is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In May 1971, the RO denied the veteran's claim for 
service connection for a left shoulder condition.  The 
veteran did not appeal that decision, and it is final.

2.  Some of the evidence received since May 1971 is new and 
material because it bears directly and substantially upon the 
specific matter under consideration, and it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  In December 1997, the RO denied reopening the veteran's 
claim for service connection for post-traumatic stress 
disorder (PTSD).  The veteran did not appeal that decision, 
and it is final.

4.  Although some of the evidence received since December 
1997 related to the veteran's claim for service connection 
for PTSD is new, it is not material.

5.  In April 1999, the RO denied reopening the veteran's 
claim for service connection for a back condition.  The 
veteran did not appeal that decision, and it is final.

6.  Although some of the evidence related to the veteran's 
claim for service connection for a back condition received 
since April 1999 is new, it is not material.

7.  There is no medical evidence showing that the veteran 
currently has a right shoulder disability that is related to 
his active military service.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision that denied service 
connection for a left shoulder disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2004).

2.  The December 1997 rating decision that denied the claim 
for service connection for PTSD is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 
20.302 (2004).

3.  The April 1999 rating decision that denied the claim for 
service connection for a back disability is final.  
38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 
20.201, 20.302 (2004).

4.  New and material evidence has not been received and the 
veteran's claims for service connection for a back condition 
and PTSD are not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

5.  New and material evidence has been received and the 
veteran's claim for service connection for a left shoulder 
condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

6  The veteran did not incur an injury to his right shoulder 
during his period of active service nor does he currently 
have a right shoulder disability.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310  (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in September 1999, before the 
enactment of the VCAA.  In March 2003 and July 2003, the RO 
sent notices to the veteran of what information VA has 
already received, the information VA is responsible to 
obtain, what evidence VA will make reasonable efforts to 
obtain, and how the veteran could help VA in processing his 
claims.  Additionally, a March 2002 letter requested the 
veteran submit any additional evidence not previously 
submitted for his back condition and bilateral shoulder 
conditions, and detailed information from the veteran 
regarding his PTSD claim, specifically information on his 
stressors.  The Pelegrini II Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.

The Board notes that the above-mentioned letters did not 
advise the veteran of the requirement of submitting new and 
material evidence in order to reopen his claims for service 
connection for a back condition, left shoulder condition and 
PTSD, but rather advised him of the information and evidence 
needed to ultimately substantiate his claims for service 
connection.  They also advised him of what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  The letters also advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
Supplemental Statements of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 
 
The Board finds that the veteran had notice that he had to 
submit new and material evidence in order to reopen his 
claims for service connection for a back condition and PTSD.  
The veteran was aware, from previous attempts to reopen these 
claims, that he needed to submit new and material evidence in 
order to do so.  The veteran's claim for service connection 
for a back disorder was originally denied in May 1989, and 
subsequently the RO denied reopening the claim in October 
1991, November 1993 and April 1999 for the veteran's failure 
to submit new and material evidence.  The veteran's claim for 
service connection for PTSD was originally denied in February 
1997, and it was also subsequently denied in July and 
December 1997 for failure to submit new and material 
evidence.  The veteran has, therefore, been advised multiple 
times of the need to submit new and material evidence to 
reopen previously denied claims.  The Board proceeding to the 
merits of these claims will therefore not prejudice him.  As 
for his claim for service connection for a left shoulder 
condition, as discussed below, the Board finds that new and 
material evidence has been submitted and therefore the 
veteran is not prejudiced by the Board's consideration of 
this claim.  As for his claim for service connection for a 
right shoulder condition, this is an original claim and 
therefore the Board finds that adequate VCAA notice has been 
provided by the March 2003 and July 2003 letters.

In this case, although the VCAA notice letters that were 
provided to the veteran do not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notices provided to the veteran in March 2002, 
March 2003 and July 2003 were not given prior to the first 
AOJ adjudication of the claims, the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notices were provided, 
the case was readjudicated and Supplemental Statements of the 
Case were provided to the veteran in July 2003, January 2004 
and March 2004.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices.  He was given ample time 
to respond to each letter and he did so.  For these reasons, 
to decide the appeal would not be prejudicial error to the 
veteran. 

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
treatment records from the VA Medical Centers in Tuscaloosa, 
Birmingham, and Anniston in Alabama, and in Bay Pines and St. 
Petersburg in Florida have been obtained.  The veteran 
submitted other VA treatment records from Puerto Rico.  He 
identified private treatment records relating to his claims.  
VA requested those records but did not receive a response 
from the doctor.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).   
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  When a 
claim is one to reopen a finally decided claim, VA is not 
obligated to provide a medical examination or obtain a 
medical opinion.  See 38 C.F.R. § 3.159(c).  

The veteran was not provided VA examinations in connection 
with his claims.  First, as set forth below in the REMAND 
section of this opinion, the claim for service connection for 
a left shoulder condition is remanded for a VA examination as 
the Board finds that new and material evidence has been 
received to reopen this claim.  Second, examinations were not 
needed for the claims for service connection for a back 
condition and PTSD because VA is not obligated to provide 
examinations for claims to reopen until it has received new 
and material evidence, which the veteran has failed to 
submit.  Third, as to the claim for service connection for a 
right shoulder condition, an examination was not needed 
because there is no competent evidence that the veteran 
currently has a diagnosed right shoulder condition or that it 
may be associated with his military service.  His service 
medical records show no pertinent complaints or diagnoses, 
and no medical records were provided that support his claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed.Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).  Since there is no competent 
evidence indicating that a possible nexus, or relationship, 
exists between the claimed right shoulder condition and the 
veteran's military service, or that the veteran has a current 
right shoulder disability, a VA examination is not needed.  
38 C.F.R. § 3.159(c)(4)(i)(C).

Thus, the Board finds that VA has satisfied its duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis - New and Material Evidence

A review of the record reveals that the veteran's claims for 
service connection for a back condition, left shoulder 
condition, and PTSD were previously denied multiple times.  
The last denial of the veteran's back condition claim was in 
April 1999; denial of his left shoulder condition claim was 
in May 1971; and the last denial of his PTSD claim was in 
December 1997.  The December 1999 rating decision on appeal 
denied these claims for service connection without discussing 
whether the veteran had submitted new and material evidence 
to reopen them.  Regardless of the RO's actions, the Board 
must itself determine whether new and material evidence has 
been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001) (reopening after a prior unappealed RO denial); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening 
after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

The Board has jurisdiction to consider the issue of whether 
new and material evidence has been submitted because that 
issue is part of the same "matter" of whether the appellant 
is entitled to service connection for this disability.  
Bernard v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting 
the provision contained in 38 U.S.C.A. § 7104(a) that the 
Board has jurisdiction to decide "all questions in a 
matter" on appeal).  When a claimant submits a claim for 
service connection for a disability, the question of whether 
there is new and material evidence to reopen the claim is 
implicated where there is a prior final decision regarding 
that claim.  Id. at 392.  Although these are two separate 
questions, they are components of a single claim for service 
connection.  Id. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision-makers which bears directly and substantially upon 
the specific matter under consideration that is neither 
cumulative nor redundant and, which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2001).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since this claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to the last final denial of 
a claim is presumed credible for the purposes of reopening a 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  VA is directed to 
consider the evidence that has been added to the record since 
the last final disallowance of the claim on any basis.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Since the claims the veteran seeks to reopen are for service 
connection, a review of the standards for granting service 
connection is in order.  Service connection means that the 
facts establish that a particular injury or disease resulting 
in disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  This may be shown by affirmative evidence showing 
inception or aggravation during service or through statutory 
presumptions.  Id.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Before analyzing each claim to reopen, the Board initially 
notes that the file contains numerous medical records 
regarding the veteran's claimed conditions.  The Board has 
reviewed all the evidence of record, which consists of the 
veteran's statements and testimony, service personnel record 
(Form DA 20), and VA treatment records from VA Medical 
Centers in Bay Pines, Florida and in Birmingham, Anniston and 
Tuscaloosa in Alabama covering the periods of February 1994 
through March 1994, July 2000 through June 2002, and February 
2003 through September 2003.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

Claim for Back Condition

The veteran's claim for service connection for a back 
condition was last denied by an April 1999 rating decision on 
the basis that the veteran failed to submit new and material 
evidence to reopen his claim.  Rating actions are final and 
binding based on evidence on file at the time the veteran is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The 
veteran did not at any time indicate disagreement with this 
rating decision.  Therefore, it is final.  38 U.S.C.A. 
§ 7105.

Although most of the evidence received after April 1999 is 
new in that it was not previously of record, the Board finds 
that this evidence is not material.  The medical records 
indicate that the veteran continues to be treated for 
complaints of low back and left shoulder pain.  A March 2002 
magnetic resonance image (MRI) of the veteran's lumbar spine 
showed posterior central disc herniation with AP and 
transverse stenosis at L4-5, bilateral foraminal stenosis 
without rootlet compression at this level; chronic appearing 
degenerative disc change and herniation at L5-S1 with 
bilateral rootlet impingement in the interforaminal regions; 
and left interforaminal herniations superimposed on annular 
bulge at the L3-4 level, no rootlet compression at this 
level.  In its April 1999 rating decision, however, the RO 
acknowledged that the VA treatment records submitted to date 
showed a history of chronic low back pain with a diagnosis of 
cervical degenerative joint disease and low back pain.  The 
medical evidence as of April 1999, therefore, already 
established that the veteran has a current back disability.  
The new VA treatment records are, therefore, cumulative and 
redundant as to this element for establishing service 
connection.

What is missing from the medical evidence is a medical 
opinion linking the veteran's current back disability with a 
disease or injury that was incurred during his service.  The 
veteran has stated (and testified to at the hearing before 
the Board) that he incurred injuries to his back and neck 
during basic training in 1968 (which he did not report) and a 
fall from a ladder in 1969 while he was stationed in Japan 
(which he claims he did report).  The veteran testified that 
he was treated with a bed board and Darvon.  The service 
medical records, however, do not reflect such treatment.  
Even had the medical records reflected such treatment, the 
veteran still would have to show that the claimed injury to 
his back from the fall was the cause of his current back 
condition.  The veteran has not submitted any medical 
evidence of such a connection between the claimed in-service 
injuries and his current back condition except for his own 
statements.  

The Board acknowledges the veteran's sincere belief that his 
back condition is related to his active military service.  
The veteran's statement alone, however, is insufficient to 
establish the fact that his current back condition is related 
to his active service.  The veteran is not a medical doctor, 
and, therefore, is not competent to render a medical opinion 
as to the etiology of his back condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board also notes that the medical evidence shows that the 
veteran was involved in a motor vehicle accident in 1975 in 
which he was thrown from a motorcycle and suffered a broken 
leg.  Because of this intervening incident, the Board cannot 
give the veteran the benefit of the doubt that his claimed 
injury in service is the cause of his current back condition. 

For the foregoing reasons, the Board finds that the veteran 
has not submitted new and material evidence to reopen his 
claim for service connection for a back condition, and his 
appeal is, therefore, denied. 

Claim for Left Shoulder Condition

The veteran's claim for service connection for a left 
shoulder condition was previously denied by a May 1971 rating 
decision on the basis that the veteran did not have a current 
disability.  Rating actions are final and binding based on 
evidence on file at the time the veteran is notified of the 
decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement with the decision.  The decision becomes final 
if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

Evidence submitted since May 1971 includes VA treatment 
records from the Tuscaloosa and Birmingham VA Medical Centers 
from July 2000 through September 2003 that show the veteran 
is treated for chronic pain in his low back and left 
shoulder.  The veteran's claim was denied in May 1971 because 
a VA examination showed no current disability existed at that 
time.  The Board finds that this new evidence is material 
because it shows treatment over a number of years for a left 
shoulder condition.  The veteran's claim for service 
connection for a left shoulder condition is, therefore, 
reopened.  The Board, however, cannot render a decision on 
the merits, as further development of this claim is required, 
which is the subject of the REMAND section below.

Claim for PTSD

The veteran's claim for service connection for PTSD was last 
denied by a December 1997 rating decision on the basis that 
the veteran had failed to submit new and material evidence to 
reopen the claim.  Rating actions are final and binding based 
on evidence on file at the time the veteran is notified of 
the decision and may not be revised on the same factual basis 
except by a duly constituted appellate authority.  38 C.F.R. 
§ 3.104(a).  The claimant has one year from notification of a 
RO decision to initiate an appeal by filing a notice of 
disagreement with the decision.  The decision becomes final 
if an appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c).  The veteran did not at any 
time indicate disagreement with this rating decision.  
Therefore, it is final.  38 U.S.C.A. § 7105.

Although the medical evidence received after December 1997 is 
new in that it was not previously of record, the Board finds 
that this evidence is not material.  The medical evidence in 
the file shows that the veteran has a long history of mental 
illness and substance abuse.  Treatment records received 
since December 1997 show that the veteran has continued to 
receive treatment for mental illness and substance abuse.  He 
has had many different diagnoses over the years, including 
depression, bipolar disorder, affective disorder, psychotic 
disorder, schizophrenia, and adjustment disorder.  The most 
recent diagnosis is atypical psychotic mood disorder, chronic 
use of opiate analgesic medicines, tobacco use disorder, and 
learning disorder.  There has been no medical diagnosis of 
PTSD shown in these treatment records.  The only reference to 
PTSD is in a February 1994 treatment record that states that 
the veteran gave a history of PTSD, but he was actually 
diagnosed to have depression.  

In addition, the veteran has submitted his statements 
relating to his stressors.  He claims his stressors are that 
in Japan he worked in a hospital that had a classified lab 
that was filled with human body parts, including the body of 
a woman pickled in a giant jar, and that his duties also 
required him to go in the ambulance with the wounded to 
different hospitals and to carry bodies to the mortuaries.  

Despite the fact that this evidence is new, it is not 
material because the veteran does not have a clinical 
diagnosis of PTSD.  Rather the veteran has stated that he 
feels he has PTSD because he handled dead bodies in Japan.  
Although he may honestly believe that he has PTSD, the 
veteran is not a medical expert and is not qualified to 
render a medical opinion.  His testimony is therefore not 
competent to show that he has PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Without a clinical 
diagnosis of PTSD, the veteran is not entitled to service 
connection and evidence of stressors is irrelevant.  
Therefore, because the medical evidence received since 
December 1997 does not show a diagnosis of PTSD, no new and 
material evidence has been received to reopen the veteran's 
claim for service connection for PTSD and his appeal is 
denied.


III.  Analysis - Service Connection for Right Shoulder 
Condition

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Board has reviewed the medical evidence of record and 
finds that the veteran does not currently have a diagnosed 
right shoulder condition.  The medical records of record show 
only one complaint of right shoulder pain in May 1997.  The 
veteran presented with complaints of pain in his neck and 
right shoulder, and numbness in his left hand.  X-rays of the 
right shoulder were, however, normal.  The most recent 
medical records show that the veteran's complaint is pain in 
the left shoulder, rather than the right.  

In addition, the Board finds that, even if the veteran did 
have a right shoulder condition, it is not related to the 
veteran's active service.  The veteran claims that he injured 
his right shoulder in the same incidents that the injured his 
back and left shoulder, i.e., during basic training and from 
a fall from a ladder.  The service medical records do not 
show any complaints relating to a right shoulder injury or 
pain in the right shoulder.  At his separation examination, 
the veteran did not report any problems with his right 
shoulder and none were found upon physical examination.

The Board finds that the preponderance of the evidence is 
against a finding that the veteran has a right shoulder 
condition that is related to his active service, and 
therefore the veteran's appeal as to this issue is denied.


ORDER

1.  New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for a 
back condition is not reopened, and the appeal is denied.

2.  New and material evidence having been received, the 
veteran's claim for service connection for a left shoulder 
disability is opened, and, to that extent only, the appeal is 
granted.

3.  New and material evidence not having been received, the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD) is not reopened, and 
the appeal is denied.

4.  Entitlement to service connection for a right shoulder 
condition is denied.


REMAND

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The 
purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

As discussed above, the Board finds that the veteran has 
submitted new and material evidence relating to his claim for 
service connection for a left shoulder condition.  
Specifically, the veteran has submitted VA treatment records 
showing that he is treated for pain management for chronic 
left shoulder pain.  The Board notes, however, that none of 
the treatment records provide a specific diagnosis of the 
cause of his left shoulder pain.  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  An examination or opinion is 
necessary if the evidence of record:  (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (B) 
establishes that the claimant suffered an event, injury or 
disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).

The Court has held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the present case, an 
examination is, therefore, needed for a medical opinion as to 
the nature of the veteran's left shoulder pain and the 
etiology of any current disability found. (Shoulder 
complaints were noted in service.)  

The veteran is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the veteran that he 
should submit to VA copies of any evidence 
relevant to his claim for service connection 
for a left shoulder disability that he has in 
his possession that he has not already 
submitted.  See 38 C.F.R. § 3.159(b).

2.  The RO should make a second request to Dr. 
Charles Strange for the medical records 
related to the veteran's left shoulder 
condition.  The RO should specify that copies 
of the actual treatment records, as opposed to 
summaries, are needed.  The veteran should be 
informed that he could also obtain these 
records himself and submit them to the RO.  
All efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  

3.  The RO should request the veteran's 
medical records from the VA Medical Centers in 
Tuscaloosa and Birmingham, Alabama for 
treatment for complaints related to his left 
shoulder condition from July 2002 through 
January 2003 and October 2003 to the present.  
All efforts to obtain VA records should be 
fully documented, and the VA facility should 
provide a negative response if records are not 
available.

4.  When the above development has been 
accomplished and any available evidence has 
been obtained, the veteran should be scheduled 
for an appropriate VA orthopedic examination.  
The claims file must be provided to the 
examiner for review in conjunction with the 
examination.

After reviewing the file, the examiner should 
render an opinion as to the following:

a.	Whether the veteran currently has a left 
shoulder disability and, if so, the nature of 
that disability; and, 

b.	If a current disability exists, whether it 
is at least as likely as not (i.e., at least a 
50 percent probability) that it is related to 
any disease or injury incurred during service.  
In conducting the examination, the examiner is 
specifically directed to the two sick calls 
the veteran made in service on February 17, 
1969 and March 27, 1970 when he complained of 
left shoulder pain.  The examiner is also 
directed to consider the December 1975 
motorcycle accident the veteran was involved 
in and to opine as to the likelihood that this 
event may be an intervening cause of the 
veteran's left shoulder condition.

5.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claim.  If such action 
does not resolve the claim, a supplemental 
statement of the case (SSOC) should be issued 
to the veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, this claim should 
be returned to this Board for further 
appellate review, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


